Title: To George Washington from James Ross, 15 April 1796
From: Ross, James
To: Washington, George


        
          Sir
          Philadelphia 15. april 1796
        
        By this days post I learn that Charles Morgan is dead. The report says that he died on his way home from Kentuckey. Colo. Ritchie who purchased your lands upon Millers Run in Washington County is desirous that the lines should be run & the quantity Ascertained as soon as possible. I suggest to you the propriety of writing to Colo. Presly Neville on this subject, he is now at Pittsburgh, & by enclosing to him the courses and distances, mentioned in your patent, he can go upon the ground & execute the Survey without delay. Colo. Ritchie States that he will at all events pay a Sum equal to what may be supposed due upon the first of June & make the necessary arrangements afterwards, Should it be inconvenient to you, or impracticable to accomplish the Settlement sooner.
        Enclosed is a check for the money paid by Colo. Shreve & I will wait upon you to morrow morning before the Post goes out to know what Answer I shall send to Colo. Ritchie. With perfect respect I have the Honour to be Sir your most obedient humble Servant
        
          James Ross
        
      